



Exhibit 10(b)3
SECOND AMENDMENT TO
AVAILABILITY AGREEMENT
BETWEEN
MIDDLE SOUTH ENERGY, INC.
AND
ARKANSAS POWER & LIGHT COMPANY,
LOUISIANA POWER & LIGHT COMPANY,
MISSISSIPPI POWER & LIGHT COMPANY, and
NEW ORLEANS PUBLIC SERVICE INC.
THIS SECOND AMENDMENT, dated as of the 15th day of June, 1981, between Middle
South Energy, Inc. (MSE) and Arkansas Power & Light Company (AP&L), Louisiana
Power & Light Company (LP&L), Mississippi Power & Light Company (MP&L) and New
Orleans Public Service Inc. (NOPSI), to the Availability Agreement, dated as of
the 21st day of June, 1974, between MSE and AP&L, Arkansas-Missouri Power
Company (Ark-Mo), LP&L, MP&L and NOPSI, as amended by the First Amendment
thereto dated as of June 30, 1977 (Availability Agreement), WITNESSETH THAT:
WHEREAS, pursuant to the provisions of Section 3 of the Availability Agreement,
it has been agreed that on or before the date on which Unit No. 1 of the Project
is placed in commercial operation MSE and the Parties will join in executing
such document or documents as may be necessary for MSE to become a party to the
System Agreement and that MSE will make available to the Parties under the then
applicable provisions of the System Agreement (or any agreement substituted
therefor) all Power available from time to time at any MSEI Generating Unit; and
WHEREAS, pursuant to the provisions of Section 4 of the Availability Agreement,
it has been agreed that the Parties shall be entitled, subject to the then
applicable requirements of the System Agreement (or any agreement substituted
therefor), to receive all Power available from time to time at any MSEI
Generating Unit and shall be responsible for certain of the operating expenses
of such Units apportioned in accordance with the formula set forth in Section 4;
and
WHEREAS, Unit No. 1 and Unit No. 2 of the Project are MSEI Generating Units, and
MSE and the Parties desire to allocate the Power available to MSE from time to
time from these MSEI Generating Units and the operating expenses associated
therewith on a fixed percentage basis rather than in accordance with the System
Agreement; and
WHEREAS, pursuant to the provisions of Section 5 of the Availability Agreement,
it has been agreed that both Unit No. 1 and Unit No. 2 of the Project shall be
deemed to be in operation no later than December 31, 1982 for purposes of
commencing the accrual of depreciation and amortization with respect to such
Units and that, if Unit No. 1 of the Project has been placed in operation on or
prior to December 31, 1982, Unit





--------------------------------------------------------------------------------





No. 2 of the Project shall be deemed to be in operation no later than December
31, 1986 for purposes of commencing the accrual of depreciation and amortization
with respect to such Unit; and
WHEREAS, the commencement of commercial operation of Unit No. 1 has been
deferred to a date subsequent to December 31, 1981 but currently is expected to
occur not later than December 31, 1982, and the commencement of commercial
operation of Unit No. 2 has been deferred to a date subsequent to December 31,
1985 but currently is expected to occur not later than December 31, 1986; and
WHEREAS, MSE and the Parties deem it desirable that there be an approximate
two‑year interval between the presently expected commercial operation dates of
the Units and the dates on which the Units shall be deemed to be in operation
under the Availability Agreement for purposes of commencing the accrual of
depreciation and amortization with respect to such Units; and
WHEREAS, MSE and the Parties have determined that it would be preferable if
Power available from any MSEI Generating Unit could be sold either pursuant to
the then applicable provisions of the System Agreement or pursuant to the terms
of another or other agreements; and
WHEREAS, effective January 1, 1981, the electric properties of Ark-Mo were
consolidated with those of AP&L and Ark-Mo was dissolved, and AP&L assumed all
of the obligations of Ark-Mo under the Availability Agreement; and
WHEREAS, MSE, AP&L, Ark-Mo, LP&L, MP&L and NOPSI have entered into (i) a First
and Fourth Assignment of Availability Agreement, Consent and Agreement, dated as
of June 30, 1977 and March 20, 1980, respectively, with Manufacturers Hanover
Trust Company, as agent for certain banks, and (ii) a Second and Third
Assignment of Availability Agreement, Consent and Agreement, dated as of June
30, 1977 and January 1, 1980, respectively, with United States Trust Company of
New York and Malcolm J. Hood, as trustees; and
WHEREAS, it is now appropriate and necessary to revise the provisions of
Sections 3, 4 and 5 of the Availability Agreement accordingly.
Now, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree with each other as follows:
1.    For the purposes of this Second Amendment to Availability Agreement, any
term used herein which has a defined meaning in the Availability Agreement shall
have the same meaning herein.
2.    Sections 3, 4 and 5 of the Availability Agreement are hereby amended to
read as follows:
“3.    On or before the date on which Unit No. 1 of the Project is placed in
commercial operation, AP&L, LP&L, MP&L and NOPSI (Participating Parties) will
(a) join with MSEI in executing an agreement which will set forth in detail the
terms and provisions for the sale by MSEI to the Participating Parties of Power
available to MSEI from Unit No. 1 and Unit No. 2 of the Project (Power Purchase
Agreement), or (b) join (together with all other Parties) in executing such
document or documents as may be necessary for MSEI to become a party to the
System Agreement in such a manner as will cause the Power from the Project to be
sold under the terms thereof. MSEI shall, subject to the provisions of this
Agreement and the then applicable provisions of the Power Purchase Agreement
(or, if applicable, the System Agreement), make available, or cause to be made
available, to the Participating Parties all Power available to MSEI from time to
time from the Project. On or before the date on which any MSEI Generating Unit
other than Unit No. 1 and Unit No. 2 of the





--------------------------------------------------------------------------------





Project (Additional MSEI Generating Unit) is placed in commercial operation,
MSEI and the Parties will either (a) join in executing such document or
documents as may be necessary for MSEI to become a party to the System Agreement
in such a manner as will cause the Power from such Additional MSEI Generating
Unit to be sold under the terms thereof or (b) enter into an agreement or
agreements which will set forth in detail the terms and provisions for the sale
by MSEI to the Parties of Power available to MSEI from such Additional MSEI
Generating Unit (Other MSEI Power Agreement). Notwithstanding (a) that MSEI may
be a party to the System Agreement at the time it enters into an Other MSEI
Power Agreement, or (b) that MSEI may be a party to the Power Purchase Agreement
at such time as it joins in the System Agreement, neither MSEI nor the Parties
shall have any rights or duties under the System Agreement with respect to the
Additional MSEI Generating Units which are subject to any Other MSEI Power
Agreement or with respect to Unit No. 1 and Unit No. 2 of the Project if they
are then subject to the Power Purchase Agreement. No generating unit or portion
thereof owned by MSEI will become an “MSEI Generating Unit” for purposes of this
Agreement until it has been designated as such hereunder. MSEI and the Parties
will also join in executing at an appropriate time such document or documents as
may be necessary for others who become parties to (a) the Power Purchase
Agreement, (b) the System Agreement or (c) any Other MSEI Power Agreement to
join in and become parties to this Agreement. MSEI shall, subject to the
provisions of the then applicable requirements of Section 6 of this Agreement
and (a) the Power Purchase Agreement, (b) the System Agreement (or any agreement
substituted therefor), or (c) any Other MSEI Power Agreement, make available, or
cause to be made available, to the Parties all Power available to MSEI from time
to time at arty MSEI Generating Unit.
“4.    The Parties shall, subject to the provisions of the then applicable
requirements of Section 7 of this Agreement and (a) the Power Purchase
Agreement, (b) the then applicable requirements of the System Agreement (or any
agreement substituted therefor) or (c) any Other MSEI Power Agreement be
entitled to receive all Power available to MSEI from time to time at any MSEI
Generating Unit: provided, that (i) should any Party terminate its participation
in (a) the Power Purchase Agreement, (b) the System Agreement or (c) any Other
MSEI Power Agreement, then it is agreed that MSEI, such Party and the other
Parties shall enter into a separate agreement whereby such Party shall continue
to be entitled to receive Power, and obligated to take Power, available to MSEI
at any MSEI Generating Unit which has been designated as being subject to this
Agreement at the time such Party shall exercise its right to terminate such
participation, in such amounts and for such consideration calculated from time
to time as if such Party had remained a party to (a) the Power Purchase
Agreement, (b) the System Agreement or (c) any Other MSEI Power Agreement, and
(ii) should (a) the Power Purchase Agreement, (b) the System Agreement or (c)
any Other MSEI Power Agreement be cancelled or terminated, then it is agreed
that MSEI and all such Parties shall enter into a separate agreement whereby
such Parties shall continue to be entitled to receive Power, and obligated to
take Power, available to MSEI at any MSEI Generating Unit at the time of
cancellation or termination of (a) the Power Purchase Agreement, (b) the System
Agreement or (c) any Other MSEI Power Agreement, in such amounts and for such
consideration calculated from time to time as if (a) the Power Purchase
Agreement, (b) the System Agreement or (c) any Other MSEI Power Agreement had
remained in effect and MSEI and such Parties were parties thereto.
Notwithstanding such withdrawal from, or cancellation or termination of, (a) the
Power Purchase Agreement, (b) the System Agreement or (c) any Other MSEI Power
Agreement, each Party shall remain bound by the terms of this Agreement with
respect to any MSEI Generating Unit which has been designated as being subject
to this Agreement at the time of such withdrawal, cancellation or termination.
The Power available to MSEI from both Unit No. 1 and Unit No. 2 of the Project
will be allocated to the Participating Parties according to the following
percentages:





--------------------------------------------------------------------------------





AP&L
17.1%
LP&L
26.9%
MP&L
31.3%
NOPSI
24.7%



The percentage applicable to any Participating Party is hereinafter called its
“Allocable Share”. Notwithstanding such fixed allocation, the Participating
Parties may, pursuant to the Power Purchase Agreement or otherwise, freely
assign and transfer all or any portion of their respective Allocable Shares. No
such transfer or assignment will change the percentage Allocable Share of any
Participating Party hereunder. In consideration of MSEI’s commitment to
undertake construction of the Project and, its other obligations hereunder and
of the right of the Parties to receive Power available to MSEI at any MSEI
Generating Unit under the terms of (a) the Power Purchase Agreement, (b) the
System Agreement or (c) any Other MSEI Power Agreement, the Parties agree to pay
to MSEI, commencing on the date on which a particular MSEI Generating Unit is
deemed to be in operation for the purposes of this Agreement, such amounts from
time to time as, when added to amounts received by MSEI from any other source,
including, but not limited to, amounts (if any) received by MSEI with respect to
such MSEI Generating Unit under the terms of (a) the Power Purchase Agreement,
(b) the System Agreement or (c) any Other MSEI Power Agreement, shall be at
least equal to MSEI’s total operating expenses and interest charges with respect
to such MSEI Generating Unit, including (without limitation), for the purposes
of this Agreement, (i) all expenses, deductions, charges and other items
properly chargeable to the applicable Income Accounts 400 to 435, inclusive, of
the Uniform System of Accounts prescribed by the Federal Energy Regulatory
Commission for Class A and Class B Public Utilities and Licensees, as in effect
on April 1, 1980 (Uniform System of Accounts), or, if such MSEI Generating Unit
is not in service for any reason, all expenses, deductions, charges and other
items which would be chargeable to the above Accounts if such MSEI Generating
Unit were in service; it being agreed that when a particular generating unit is
designated as being subject to this Agreement by MSEI and the Parties, then,
solely for the purposes of determining MSEI’s total operating expenses under
this Section 4, such MSEI Generating Unit shall be deemed to be in operation on
the date, and the accrual of depreciation as an operating expense with respect
to the MSEI Generating Unit shall be deemed to commence on the date, at the rate
and in the manner and continue for the duration, as is specified in the document
so designating such generating unit as an MSEI Generating Unit subject to this
Agreement, whether or not such MSEI Generating Unit is actually in operation on
such date, and (ii) such expenses as might be incurred in connection with
permanent shut-down of any MSEI Generating Unit which is nuclear-fueled and, in
the event of any such shut-down, for perpetual maintenance and surveillance of
any such facility in accordance with, and as required by, all applicable
regulations established by any governmental authority having jurisdiction.
Payments of all such expenses, deductions, charges, and other items to be made
pursuant to this Section 4 shall be made monthly and (a) with respect to Unit
No. 1 and Unit No. 2 of the Project shall be apportioned severally and not
jointly among the Participating Parties, in accordance with the Allocable Share
of each Participating Party, and (b) with respect to any Additional MSEI
Generating Unit shall be apportioned among the Parties whose Company Capability
is less than their Capability Responsibility, as such terms are defined in the
System Agreement and as determined in accordance with Section 10 of the System
Agreement, in the ratio of each such Party’s deficiency to the sum of the
deficiencies of all such deficient Parties; provided, however, that if in any
month no Party has such a deficiency then the payments for such month shall be
apportioned among the Parties in accordance with the ratio of their then
respective Capability Responsibilities, as such term is defined in the System
Agreement. For the purpose of this Agreement, the Capability of all MSEI
Generating Units shall be included in the System Capability, as such terms are
defined in the System Agreement. In the event the System Agreement is not then
in effect, or has been amended or interpreted so that





--------------------------------------------------------------------------------





at least one or more of the Parties is not obligated to make the entire payment
herein provided, then the Parties agree to make payments hereunder with respect
to any Additional MSEI Generating Unit in accordance with the ratio of their
then respective “Capability Responsibilities”, as such term is defined in
Appendix A attached hereto and made a part hereof and not as defined in the
System Agreement. Payments made by any Participating Party to MSEI pursuant to
this Section 4 with respect to Unit No. 1 and Unit No. 2 of the Project shall be
applied as a credit to such Participating Party’s liability for payments to MSEI
under the Power Purchase Agreement or the System Agreement, as the case may be.
Payments made by any Party to MSEI pursuant to this Section 4 with respect to
any Additional MSEI Generating Unit shall be applied as a credit to such Party’s
liability for payments to MSEI under (a) the System Agreement or (b) any Other
MSEI Power Agreement.
“5.    For the purpose of determining MSEI’s expenses and the Participating
Parties’ obligations under Section 4 of this Agreement with respect to Unit No.
1 and Unit No. 2 of the Project, it is hereby agreed that both Unit No. 1 and
Unit No. 2 of the Project shall be deemed to be in operation on the earlier of
December 31, 1984 (whether or not such Units, or either of them, are then
completed or in operation) or the date on which either of such Units is first
placed in commercial operation as determined under the Power Purchase Agreement,
and the accrual of depreciation and amortization with respect to the Project
shall be deemed to commence on the earlier of such dates; that such accrual of
depreciation and amortization shall be at the rate of 3.65% per annum of the
aggregate amount properly chargeable (prior to the deduction therefrom of any
depreciation and amortization) at the time with respect to the Project to
Balance Sheet Accounts 101, 102, 103, 104, 105, 106, 107 (the aforementioned
accounts being exclusive of land and land rights), 118, 120 (.1 through .5),
121, 123, 123.1, 124, 151, 152, 153, 154, 155, 156, 157, 163, 182, 183, 184,
185, 186, 187, and 188 of the Uniform System of Accounts and such other accounts
as are properly subject to depreciation or amortization at the time pursuant to
such Uniform System of Accounts; and that such accrual shall continue during
each of the first 27.4 years after the date of commencement of such accrual
hereunder whether or not such Units, or either of them, shall ever commence
operation and/or remain in operation; provided, however, that if Unit No. 1 is
placed in commercial operation prior to December 31, 1984 and Unit No. 2 is not
completed and ready for service at such time, then until December 31, 1988 or
the date Unit No. 2 is placed in commercial operation, whichever date occurs
earlier, expenditures included in Account 107 which are identified exclusively
with the construction of Unit No. 2 may be excluded from the calculation of the
aggregate amount subject to the accrual of depreciation and amortization
pursuant to this paragraph.”
3.    All other provisions of the Availability Agreement shall be deemed to
continue in full force and effect.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Availability Agreement to be duly executed by their respective officers
thereunto duly authorized as of the day and year above written.
MIDDLE SOUTH ENERGY, INC.
LOUISIANA POWER & LIGHT COMPANY
 
 
By:/s/ Edwin A. Lupberger
Senior Vice Presiden
By: /s/ J. M. Wyatt
President and
Chief Executive Officer
 
 
ARKANSAS POWER & LIGHT COMPANY
MISSISSIPPI POWER & LIGHT COMPANY
 
 
By:/s/ Jerry L. Maulden
President and
Chief Executive Officer
By: /s/ D. C. Lutken
President and
Chief Executive Officer
 
 
NEW ORLEANS PUBLIC SERVICE INC.
 
 
 
By:/s/ James M. Cain
President and
Chief Executive Officer
 








